DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12 – 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 17, 2020.

Claim Rejections - 35 USC § 112
Claims 1 – 3, 6 – 7, 9 – 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites the limitations “at least two of the decorative patterns including the first decorative pattern and the second decorative pattern are different [to] each other” and " the lines of the lastly drawn decorative pattern are spaced narrower than those of the other decorative patterns".  There is insufficient antecedent basis for the limitations in the claim.  Namely, the claim establishes that prior to the drawing of a lastly drawn another decorative pattern, there is a first decorative pattern and a second decorative pattern.  However, there is no establishment of what “at least two of the decorative patterns” are in the context of the steps of the method. While the limitation does state that the “at least two...” include the first and second decorative pattern, the limitation concerning the patterns being different from one another is already recited earlier in the claim. Furthermore, the “another decorative pattern” is also required to be different from the first decorative pattern and the second decorative pattern. It then becomes unclear what the “at least two of the decorative patterns” is a redundant limitation among the set of first, second and another decorative pattern, or is also referring to unrecited decorative patterns. Similarly, it is unclear if the “other decorative patterns” is referring to the first and second decorative patterns, unrecited decorative patterns or a combination of both. 
Regarding claim 2, the claim recites that all the decorative patterns are the same pattern.  However, parent claim 1 requires that the first, second, another and other decorative patterns are different from each other. While claim 2 does state that the at least two of the decorative patterns differ from each other in directions of the plurality of lines, parent claim 1 requires that the lastly another decorative pattern has lines that are spaced narrower than the other decorative patterns, drawing into question the scope of what constitutes a “pattern” and a “same pattern”, rendering the claim indefinite.
Regarding claim 3, there is a lack of antecedent basis for the recited limitation in context to the deficiencies of claim 1.
Regarding claim 14, there is a lack of antecedent basis for the recited limitation in context to the deficiencies of claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 6 and 7 the claims requires limitations that are already present in parent claim 1, thus failing to specify further limitations of the subject matter claimed. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1 – 3, 6 – 7, 9 – 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. KR20090110956A (machine translation provided, hereafter “Lee”) in view of Moll US 2013/0273324 A1 (hereafter “Moll”).
Regarding claims 1, 2, 3, 6, 7, 9 – 10, 14; Lee is directed to a method of marking [manufacturing] hair line [patterns/finishes] on magnesium plates [components] using a laser, wherein the laser allows for shorter processing times (translation page 1 first paragraph). As shown in Figure 2 the hairline pattern may comprise e.g. distinct line patterns 11, 12 and 13 as parallel straight lines [hair-like lines drawn in a single direction] as well as cross-hatch patterns 11,12, 13, 14 marked on a given magnesium plate surface 10 [target region; either 11, 12 or 13, 14 can be construed as a large number of hair-like straight lines drawn in a single direction, and the pairings 11,12 and 13,14 being in different directions and of the same pattern meeting claim 2] (Figures 2 and 3; translation  page 2 ). Lee discloses that different embodiments may be done in e.g. two-steps (translation page 2 “the hairline marking process of the two-step process may be performed through the first hair line marking process with different hatching conditions”) or in three-steps (translation page 2  “FIG. 2 shows another embodiment of the present invention. 2, the laser marking apparatus has a three-step marking process…”).  Lee further discloses that each of the hair lines 11, 12, 13 and 14 can be formed in multiple layers that are overlapping.  Each marking step comprises using a laser head mounting on a marking device to irradiate with [first/second/additional irradiation] laser light onto the magnesium plate to create [draw] a given hatching pattern[first decorative pattern 11, second decorative pattern 12, ect]. In an embodiment, Moll discloses that the first markings are performed first, and then thereafter the second markings are preformed followed by third markings [step of sequentially irradiating the target region with a second laser light and the step of  additionally irradiating the target region with laser light...].
Lee does not expressly teach that the lines of the lastly drawn decorative pattern are spaced narrower than those of the other decorative patterns which are previously formed before forming the last-drawn decorative pattern. In view of the indefiniteness of the claim, Lee may not expressly teach the exist the existence of other decorative patterns:
	Lee does disclose that their invention allows for producing different hatching conditions to express various and regular patterns while having the natural image of hair lines (translation page 1 Disclosure of the Invention). Each hatching condition may contain a difference of inclination angle, width and interval (translation page 2 lines 1 – 15; claim 1). Finally, Lee does disclose sequential embodiments that increment the number of laser marking steps to implement different hatching patterns per step.
Moll is directed to strengthened glass articles that have laser etched features and methods of fabricating etched features in strengthened glass articles using a laser etching system, particularly for inter alia decorative purposes (Abstract; Fig. 2; [0005] – [0006], [0066] ). Moll discloses providing a strengthened glass article 108 with a surface 109 ([0098], [0101]; Figs. 2 – 5) and then subsequently laser-etching/micromachining decorative features onto the glass article surface with a translating laser beam ([0005], [0082]). Moll discloses in one embodiment of their method: etching a plurality of first lines in a first direction along at least part of surface 109 [first decorative pattern in a target region]; then (i.e. sequentially) translating the laser beam along a different direction to etch a second series of lines such that the lines intersect [sequentially irradiating the target region so as to drawn a second decorative pattern on the previously formed decorative pattern, also forming a decoration having overlaid decorative patterns in one interpretation of the term]  (Fig. 3 – 4, Fig. 5; [0045], [0105] – [109]). Within the one embodiment of their method, Moll discloses that the method results in a cross-hatch pattern. 
It is additionally noted that while each of taught first & 2nd sets may be considered a single decorative pattern in the sense presently claimed; how one divides a plurality of lines for designating arbitrary patterned designations when the final results is an overall pattern; is arbitrary nomenclature; where any grouping of all in one of the taught sets were multiple plural straight lines in each of the taught sets may be considered to be individual groupings of decorative patterns for an overall plurality of patterns, arbitrarily designated & also reading on the claimed process.
Also, as illustrated in figure 3 ([0067], [0105] – [0107]) lines may all be in the same general direction. Furthermore, the beam spots used for making the defects may have a diameter of 20 micrometers or less; thus with arbitrary division of multiple sets of illustrated plurality of lines into groups of 2 or more lines, all in the same direction.  Moll discloses that the etched lines that are created may be any arbitrary defect line pattern, including random defect patterns and two-dimensional patterns based on Cartesian, polar or curvilinear coordinates (e.g. circular patterns with lines of variable direction as shown in Fig. 5) ([0109]). The scan pattern, width and length of the modified regions (width and length of etched lines), amount of pulse overlap, number of repeated scans, separation distance between scans lines [i.e. the spacing of the lines in a decorative pattern] and other parameters may affect the aesthetic and tactile properties of the etched feature. Moll also expressly states that the term “horizontal” and “vertical” do not constitute a directional limitation but are merely exemplary.
Moll further discloses that the plurality of vertical lines 116 & the plurality of horizontal lines 115 that form the illustrated crosshatched pattern; have separation distances described as vertical separation distance dsv & horizontal separation distance dsh, where “values of the horizontal separation distance dsh and the vertical separation distance dsv will impact the pulse overlap PO during horizontal and vertical scanning, respectively” ([0108]). 
Therefore, in consideration of the prior art as a whole and absent a showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lee to form a lastly drawn another decorative pattern composed/comprising a plurality of lines that are spaced narrower than those of the first, in order to obtain a desired regular decoration with hairline features in a final product as taught by Lee.  The spacing between the lines of the patterns, including the spacing of the last drawn decorative pattern, would be a matter of routine experimentation in order to arrive at any desired decorative and/or tactile result as suggested by Lee and Moll.
Furthermore, dependent on how many of the plurality of lines one considers part of any individual pattern section (= each decorative pattern) of the overall pattern (= decorative patterns); there may be any number of patterns as defined & named each decorative pattern, as long as there are at least 2 lines in each set of lines; thus reasonably encompassing numbers of patterns from 2-6, etc., as claimed, dependent on arbitrary divisions plurality of lines as each pattern.  Further considering the arbitrary nature of what may be designated a decorative pattern; when multiple patterns, merely described as plurality of lines (the same or different), are being applied; then any set of groupings within one direction of lines that are arbitrarily designated as a set of lines forming a decorative pattern, and adjacent lines in the same direction, have a difference in direction of 0° thus are within ± 0.1°, as the claimed range includes 0°; thus no difference.
Finally, Moll discloses that any arbitrary pattern, including the spacings of the features that constitute the pattern, may be formed in order to provide any desired tactile sensation [functional], or any desired aesthetic effect [relating to ornamentation and design] ([0005], [0082]). Without more, the courts have held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Response to Arguments
Applicant's arguments filed on June 24, 2022 have been fully considered but they are not persuasive.

Applicant’s principal arguments are: 
a.)  Lee, Moll fails to teach or suggest that the lines of the lastly drawn decorative pattern are spaced narrower than those of the other decorative patterns which are previously formed before forming the last-drawn decorative pattern.
 
	In response to the applicant's arguments, please consider the following comments.
a.)  Contrary to Applicant’s arguments, the combination of Lee in view of Moll renders obvious the subject matter of the instant claims for the reasons presented above. The Examiner notes that Applicant’s comments concerning Lee having the lines of the lastly drawn decorative pattern being spaced wider than those of other decorative patterns are unpersuasive because Lee discloses a broader disclosure that the intervals need only be different.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717